DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment and remarks filed on 06/25/2021. Claims 2-14 are as previously filed, claim 15 is cancelled and claim 1 is amended by the amendment received on 06/25/2021. Claims 1-14 are now allowed. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
In response to the amendment received on 06/25/2021, the objection to claim 1 for minor informality has been withdraw.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed subject matters in claims 1-6 and 13-14 are allowable because the arts of record fail to teach or fairly suggest in combinations of the claimed:
A radio transmission device configured to transmit a radio signal by an OAM transmission system using N number (N is a natural number equal to or larger than 2) 
hardware, including a processor and a memory:
signal formation unit that is implemented at least by the hardware and configured to form N number of multiplex signals corresponding to the respective N number of antenna devices by multiplying M number (M is a natural number equal to or larger than 2) of data symbols that are different from and parallel to each other by a corrected weighting matrix obtained by adding a phase rotation matrix for suppressing a peak to a fixed basic weighting matrix (see basic matrix in figure 4 added by a phase rotation matrix in figure 5 for minimizing or suppressing peak to the fixed basic weighting matrix); and
radio transmitter configured to up-convert the formed N number of multiplex signals and outputting output the up-converted signals to the N number of antenna devices, respectively (see figure 3 for up converting and transmitting the processed signal),” as in claim 1.  See figures 4 and 5 for the fixed basic weighting matrix and figures 5 and 11 for the matrix when a phase rotation matrix is added to the basic weighting matrix and the reduction of peak-to-average power to the data signal to be transmitted as shown in figure 7.
A baseband processing device used in a radio transmission device configured to transmit a radio signal by an OAM transmission system using N number (N is a natural number equal to or larger than 2) of antenna devices in fixed radio communication, the baseband processing device comprising:

signal formation unit that is implemented at least by the hardware and configured to form N number of multiplex signals corresponding to the respective N number of antenna devices by multiplying M number (M is a natural number equal to or larger than 2) of data symbols that are different from and parallel to each other by a corrected weighting matrix obtained by adding a phase rotation matrix for suppressing a peak to a fixed basic weighting matrix (see basic matrix in figure 4 added by a phase rotation matrix in figure 5 for minimizing or suppressing peak to the fixed basic weighting matrix), as in claim 7. See figures 4 and 5 for the fixed basic weighting matrix and figures 5 and 11 for the matrix when a phase rotation matrix is added to the basic weighting matrix and the reduction of peak-to-average power to the data signal to be transmitted as shown in figure 7.

A radio transmission method of transmitting a radio signal by an OAM transmission system using N number (N is a natural number equal to or larger than 2) of antenna devices in fixed radio communication, the radio transmission method comprising:
forming N number of multiplex signals corresponding to the respective N number of antenna devices by multiplying M number (M is a natural number equal to or larger than 2) of data symbols that are different from and parallel to each other by a corrected weighting matrix obtained by adding a phase rotation matrix for suppressing a peak to a fixed basic weighting matrix (see basic matrix in figure 4 added by a phase rotation 
up-converting the formed N number of multiplex signals and outputting the up-converted signals to the N number of antenna devices, respectively (see figure 3 for up converting and transmitting the processed signal), as in claim 13. See figures 4 and 5 for the fixed basic weighting matrix and figures 5 and 11 for the matrix when a phase rotation matrix is added to the basic weighting matrix and the reduction of peak-to-average power to the data signal to be transmitted as shown in figure 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633